295 S.W.3d 229 (2009)
STATE of Missouri, Respondent,
v.
Ernest W. SPEER, Appellant.
No. ED 92709.
Missouri Court of Appeals, Eastern District, Division Four.
October 20, 2009.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Terrence M. Messonnier, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J, and ROY L. RICHTER, J.


*230 ORDER
PER CURIAM.
Ernest W. Speer (hereinafter "Defendant") appeals from the trial court's judgment after a jury found him guilty of first degree murder, Section 565.020 RSMo (2000)[1], and armed criminal action, Section 571.015. The trial court found Defendant to be a prior and persistent offender. Defendant was sentenced to consecutive terms of life imprisonment without the possibility of parole for the murder in the first degree and life imprisonment for the offense of armed criminal action. Defendant raises two points on appeal, challenging the admission of statements made by his former sister-in-law and statements he made indicating his guilt.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 30.25(b).
NOTES
[1]  All further statutory references herein are to RSMo (2000) unless otherwise indicated.